Citation Nr: 0612396	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  00-06 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
endotracheal adenopathy, right paratracheal mass, claimed as 
diminished lung capacity or lung and bronchial abnormality.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from February 5, 1979, to 
March 30, 1979.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  In a decision 
dated in July 1999, the RO determined that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for endotracheal adenopathy, 
right paratracheal area mass, claimed as diminished lung 
capacity or lung and bronchial abnormality, and in a decision 
dated December 1999, the RO continued to find that no new and 
material evidence had been received to reopen the claim, to 
include as secondary to asbestos exposure.  The veteran's 
disagreement led to this appeal.  

In August 2000, the veteran testified from the RO at a 
videoconference hearing before a Veterans Law Judge who is no 
longer employed at the Board.  The Board remanded the case in 
April 2001, August 2003, and November 2005.  In March 2006, 
the veteran testified from the RO at a videoconference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, DC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of the veteran's appeal, there was a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & West Supp. 2005).  VA 
subsequently issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  These provisions redefine the obligations 
of VA with respect to the duty to assist and include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA applies to this case, which is a claim to reopen.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

In this case, in the last prior denial of the claim, which 
was in 1984, the Board denied the veteran's service 
connection claim on the basis that the endotracheal 
adenopathy, right paratracheal mass, preexisted service and 
was not aggravated by service.  After the RO denied the 
veteran's 1999 application to reopen the claim, the RO, in 
its March 2000 statement of the case (SOC) and in 
supplemental statements of the case (SSOCs) dated in February 
2002 and April 2002, discussed the regulatory definition of 
new and material evidence and told the veteran that the 
evidence added to the record was considered new but was not 
material to show that the lung condition had its onset in 
service or was aggravated by his military duties or secondary 
to alleged asbestos exposure.  

Review of the record shows that the notice provided to the 
veteran over the subsequent course of the appeal falls far 
short of meeting the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims as interpreted by the United States Court of Appeals 
for Veterans Claims (Court) and recently articulated in Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  

In this regard, in an April 2004 letter, the AMC notified the 
veteran that it, rather than the RO, would be developing his 
appeal as to whether new and material evidence has been 
submitted to reopen the previously denied claim.  While the 
letter purported to advise the veteran of the evidence or 
information that he needed to substantiate his claim to 
reopen, it did not inform him that he needed new and material 
evidence to reopen his claim for service connection for 
endotracheal adenopathy, right paratracheal mass, claimed as 
diminished lung capacity or lung and bronchial abnormality.  
Nor did it inform him what would constitute new and material 
evidence to reopen the claim.  As the veteran's underlying 
claim had been denied previously on the basis that the 
endotracheal adenopathy, right paratracheal mass, preexisted 
service and was not aggravated by service, in order to 
substantiate the claim to reopen the claim with evidence that 
is material, he is required to submit evidence that indicates 
that the endotracheal adenopathy, right paratracheal mass, 
either (1) did not preexist service and was incurred therein 
or (2) was aggravated by service.  The April 2004 letter did 
not provide such notice.  

Further, a SSOC dated in February 2005 discussed the revised 
regulatory definition of new and material evidence, which 
does not apply to the veteran's claim to reopen since his 
claim was filed before August 29, 2001.  See 66 Fed. Reg. 
45620 (Aug 29, 2001) (amendments to 38 C.F.R. § 3.156(a) 
revised standard for new and material evidence; those 
amendments apply to claims to reopen received on or after 
August 29, 2001).  In addition, while the February 2005 SSOC 
concluded that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for endotracheal adenopathy with a right 
paratracheal mass, in its reasons and bases, the SSOC 
discussed only a heart condition.  

In addition to this, a letter to the veteran from the VA 
Appeals Management Resource Center dated in June 2005 and an 
August 2005 SSOC discussed the wrong regulatory definition of 
new and material evidence.  Further, they were insufficient 
because they informed the veteran that he had not submitted 
material evidence to reopen his endotracheal adenopathy, 
right paratracheal mass, claim only because he had not 
submitted evidence that his condition was aggravated in 
service.  Neither the June 2005 letter nor the August 2005 
SSOC informed the veteran that he could substantiate his 
claim to reopen with information or evidence that indicated 
that his endotracheal adenopathy, right paratracheal mass, 
did not preexist service and was incurred therein.  

Based on the foregoing, it is the judgment of the Board that 
the veteran has been provided confusing and incomplete notice 
about what information and evidence is needed to substantiate 
his claim to reopen the issue of entitlement to service 
connection for endotracheal adenopathy, right paratracheal 
mass, claimed as diminished lung capacity or lung and 
bronchial abnormality.  This is prejudicial to the veteran, 
and the Board will remand the claim so that the veteran may 
be provided proper notice.  See Kent v. Nicholson, slip op. 
at 14, citing Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided (in the April 2004 
and June 2005 letters) with notice of what type of 
information and evidence was needed to substantiate a basic 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
reopened and service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  
      
1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation of the definition of new 
and material evidence (i.e., that in 
effect for claims to reopen filed prior 
to August 29, 2001) applicable the issue 
of whether new and material evidence has 
been received to reopen his claim of 
entitlement to service connection for 
endotracheal adenopathy, right 
paratracheal mass, claimed as diminished 
lung capacity or lung and bronchial 
abnormality.  Notify the veteran that in 
order to substantiate the claim to reopen 
the claim with evidence that is material, 
he is required to submit evidence that 
indicates that the endotracheal 
adenopathy, right paratracheal mass, 
either (1) did not preexist service and 
was incurred therein or (2) was 
aggravated by service.  Also, inform the 
veteran that evidence will be considered 
new only if it has not been submitted 
previously to VA and is neither 
cumulative nor redundant of evidence 
already in the record.  

Also, provide the veteran with corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish the 
underlying service connection claim and a 
disability rating and effective date for 
the claim, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the November 1984 Board 
decision, readjudicate the issue of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
endotracheal adenopathy, right 
paratracheal mass, claimed as diminished 
lung capacity or lung and bronchial 
abnormality.  

If the claim remains denied, issue an 
appropriate SSOC that addresses the 
applicable definition of new and material 
evidence and informs the veteran of the 
reasons and bases for the decision.  
Provide the veteran and his 
representative an opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





